Citation Nr: 1034242	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for nerve damage, claimed as secondary to VA treatment 
beginning in 1994.

2.  Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for removal of the testicles, claimed as secondary to VA 
treatment beginning in 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1951 to October 1954.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the Veteran's claim of entitlement to 
compensation under the provisions of 38 C.F.R. § 1151 for nerve 
damage and removal of testicles.  

As the Veteran appears to be claiming entitlement to compensation 
for two separate conditions, the Board has bifurcated the issue 
into two claims for the sake of clarity.

Referred issue

In an August 2008 statement, the Veteran asserts that a "hole" 
in his perineum was caused during one of his surgeries done at 
the VAMC to put a stop to his incontinence, and ultimately led to 
the removal of his bladder.  See the Veteran's statement dated 
August 11, 2008.  Thus, it appears that the Veteran has submitted 
a claim for compensation under the provisions of 38 C.F.R. § 1151 
for incontinence and removal of his bladder.  That matter has not 
been adjudicated by the RO, and it is referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Issue not on appeal

In October 2007 and June 2008, the RO denied the Veteran's claim 
for compensation under the provisions of 38 C.F.R. § 1151 for 
posttraumatic stress disorder (PTSD).  To the Board's knowledge, 
the Veteran has not since disagreed with these decisions.  
Accordingly, the issue is not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

The Board recognizes that the Veteran submitted evidence in 
furtherance of his PTSD claim [in the form of Internet printouts] 
within one year of the RO's initial denial in October 2007.  
However, such does not constitute a Notice of Disagreement (NOD) 
with that denial of his claim, as such does not express both 
disagreement with a rating decision and the desire for appellate 
review.                  See 38 C.F.R. § 20.201 (2009).  The RO 
appropriately considered the evidence as having been filed in 
connection with the original claim, which was pending at the 
beginning of the appeal period, per the provisions of 3.156(b).  
As noted above, the RO readjudicated the Veteran's PTSD claim in 
the above-referenced June 2008 rating decision, which the Veteran 
did not appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary 
development.  

Additional VA treatment records

In a September 2008 statement, the Veteran specifically requested 
that "all current medical records be obtained from the VAMC-
Minneapolis and the VAMC-St. Cloud, MN."  See the Veteran's 
September 23, 2008 Statement in Support of Claim.    

Currently of record are VA treatment records showing care for the 
Veteran's disabilities dated through 2007, but no later.  Since 
the Veteran's September 2008 request, no VA treatment reports 
have been incorporated into the claims folder.   It is the duty 
of the VA to assist a veteran in obtaining records from Federal 
agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, any outstanding VA treatment reports relevant 
to the Veteran's claims should be obtained.

Social Security Records (SSA) Request

The record is unclear as to whether the Veteran currently 
receives, or at one time received, SSA disability benefits.  On 
the one hand, the Veteran has recently denied that he has ever 
claimed or received disability benefits from the SSA.  See the 
Veteran's September 2007 Income-Net Worth and Employment 
Statement, page 5.  On the other hand, the Veteran's SSA Inquiry 
chart specifically indicates a "Disability Onset Date" of 
January 7, 1980, and a date of initial entitlement in July 1994 
[the month of the Veteran's first prostate cancer surgery].  See 
the Veteran's August 2007 SSA Inquiry chart.  No SSA records have 
been associated with the record.  The Board believes that an 
effort should therefore be made to obtain such records, if in 
existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  

VA medical opinions

For benefits to be granted under the provisions of 38 U.S.C. § 
1151, the evidence must demonstrate that the claimant sustained 
additional disability as a result of VA medical treatment and 
that such additional disability either (A) was caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment; or 
(B) was the result of an event which was not reasonably 
foreseeable.  

In determining whether a veteran has an additional disability, VA 
compares a veteran's condition immediately before the beginning of 
the hospital care or medical or surgical treatment upon which the 
claim is based to a veteran's condition after such care or treatment.

To establish causation, the evidence must show that VA medical care 
resulted in additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has an additional 
disability does not establish cause.  Benefits under               38 
U.S.C. § 1151 cannot be granted if additional disability is the 
result of the natural progress of a disease.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with informed consent 
procedures.

In this case, the Veteran underwent a radical retropubic 
prostatectomy with laparoscopic pelvic lymph node dissection on 
July 7, 1994, for treatment of his prostate cancer.  Immediately 
following this surgery, the Veteran complained of numbness in his 
right foot, and was diagnosed with right peroneal nerve palsy at 
the fibular head, secondary to positioning of the patient during 
surgery.  See the Veteran's July 11, 1994 Consultation 
Request/Reply Form.  An August 1994 Progress Note indicated that 
the Veteran's right leg pain and numbness had its onset "as he 
awakened from prostate cancer surgery."  See the Veteran's 
August 9, 1994 VA Progress Note.  

Shortly thereafter, the Veteran was noted to have "positive 
margins and positive lymph nodes," and underwent bilateral 
orchiectomies on September 26, 1994.  Following this surgery, the 
Veteran developed a scrotal abscess which was drained at an 
October 5, 1994 operation at the VA.  The Veteran claims to have 
had 29 surgeries addressing various genitourinary problems since 
1994.  See the July 19, 2010 Appellant's Brief, page 2.  

In essence, the Veteran contends that his current neuropathy of 
the lower extremities is proximately due to VA negligence 
following his prostate cancer surgery in July 1994, and his 
bilateral orchiectomy in September 1994.  The Veteran also 
asserts that the VA unnecessarily and negligently removed his 
testicles following prostate cancer surgery in July 1994.  See 
the Veteran's March 25, 2008 Statement in Support of Claim, page 
3.  

Concerning the Veteran's nerve damage complaints, the RO based 
its initial denial on a finding that the Veteran's neuropathy was 
not proximately caused by his prior surgeries.  The RO relied 
predominantly on the opinion of a May 2007 VA examiner, who noted 
that "it would require mere speculation to determine any 
connection between the orchiectomy and the leg pains."  In 
support of this conclusion, the VA examiner noted that the 
Veteran also had a diagnosis of restless leg syndrome with is 
"independent of . . . removal of testicles."  See the May 2007 
VA examiner's report, page 3.  

The Board finds the May 2007 VA examiner's report inadequate for 
multiple reasons.  First, although the examiner noted that the 
Veteran's right foot weakness and numbness began upon awakening 
from prostate surgery [which occurred two months before his 
bilateral orchiectomy], the examiner only opined as to whether 
the Veteran's neurological problems resulted from his subsequent 
orchiectomy.  

Second, the VA examiner did not address prior medical opinions of 
record that support a finding that a relationship exists between 
the Veteran's neuropathy and his surgeries.  In particular, a 
September 2006 VA physician determined that the Veteran's 
neuropathy represents a "complication" of multiple surgeries to 
the lower urinary tract as a consequence of cancer of the 
prostate.  See the Veteran's September 20, 2006 VA Primary Care 
Note.  Subsequently in January 2007, the same physician 
specifically noted that the Veteran had peripheral neuropathy 
that was "likely caused by transaction of nerves during one of 
the operations related to his prostate cancer."  See the 
Veteran's January 8, 2007 VA Primary Care Note.
Although it is clear that the VA examiner reviewed parts of the 
Veteran's claims file, the examiner crucially made no mention of 
these relevant findings.  As such, the VA examiner's analysis is 
incomplete.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility of 
the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]

Finally, the Board notes that, "The phrase 'without resort to 
speculation' should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  
Although the VA examiner noted that a prior neurologist also 
could not determine the etiology of the Veteran's neuropathy, the 
Board finds that the VA examiner's overall opinion does not 
provide adequate rationale to support a finding that the medical 
community at large could not answer the questions at issue.  As 
noted above, there are unaddressed medical opinions of record 
that do in fact link the Veteran's neuropathy to his VA 
surgeries.  

With respect to the Veteran's assertion that the VA unnecessarily 
or negligently removed his testicles, there is no medical opinion 
of record addressing this contention.  

As this case presents certain medical questions which cannot be 
answered by the Board, new medical opinions should be obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
neuropathy.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include any VA treatment 
records dated after July 2007.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should also request the SSA to 
provide copies of any records pertaining 
to Veteran regarding SSA disability 
benefits, to include medical records.  Any 
materials obtained should be associated 
with the Veteran's VA claims folder.   If 
no SSA records can be found, or if they do 
not exist, the VBA should request specific 
confirmation of that fact and make a 
formal finding of such unavailability.

3.  VBA should arrange for a physician 
with appropriate expertise to review the 
Veteran's entire VA claims folder and a 
copy of this Remand, and provide opinions 
with supporting rationale, as to the 
following questions:

a).  Is it at least as likely as not 
(i.e. 50 percent or greater 
probability) that additional 
neurological disability resulted from 
the Veteran's series of VA surgeries, 
to include his original prostate 
cancer surgery and/or his bilateral 
orchiectomy performed in July and 
September 1994 respectively?  In 
answering this question, the examiner 
should comment on the Veteran's 
initial diagnosis of nerve palsy in 
1994, as well as the medical opinions 
described above in the body of this 
Remand.  If there is some other cause 
of the Veteran's neuropathy of the 
lower extremities [to include 
restless leg syndrome], the examiner 
should so indicate.

b).  If additional neurological 
disability did result from the 
Veteran's surgery or surgeries, is it 
as likely as not (i.e. 50 percent or 
greater probability) that the 
additional neurological disability 
was caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA in furnishing care to the Veteran?  
The examiner should provide an 
opinion as to whether such 
consequences were or were not 
reasonably foreseeable. 

(c.)  Is it at least as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
September 1994 bilateral orchiectomy 
was required as a result of 
complications arising from his prior 
prostate cancer surgery in July 1994?  

(d.)  If so, is it as likely as not 
(i.e. 50 percent or greater 
probability) that the Veteran's 
testicles had to be removed because 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA in furnishing care to the 
Veteran?   The examiner should 
provide an opinion as to whether the 
orchiectomy was or was not a 
reasonably foreseeable consequence of 
prostate cancer surgery. 

(e.)  If the removal of the Veteran's 
testicles was not required as a 
result of complication of prostate 
cancer surgery, was the decision to 
do so, in and of itself, one of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA in furnishing care to the 
Veteran?   

The reviewing professional is requested to 
provide the basis for all opinions 
reached.  If the reviewer determines that 
physical examination and/or diagnostic 
testing of the Veteran's are necessary, or 
that a specialist should be consulted, 
such should be scheduled.  If the reviewer 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinions could 
not be rendered.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record 
and readjudicate the Veteran's 
compensation claims.  If the claims are 
denied, in whole or in part, the VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


